DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shehadeh (XP032897062 “IDS”) in view of Patwardhan et al. (US 2020/0092804).
Referring to Claim 1, Shehadeh teaches a method for wireless switching, the method comprising:
receiving, by a transceiver (AP of pg. 2), a first activation signal from an activation device (see wake up request from STA in 1) of A. in pg. 2);
responsive to receiving the first activation signal, transmitting, by the transceiver, network credentialing data to the activation device (see 3) and 4) and Ack in the first column of pg. 3 where simply responding over the 802.15.4 network shows the Ack capable of communicating over that specific network);
receiving, by a first controller of a first device, a second activation signal from the activation device, the second activation signal comprising an activation request and the 
responsive to receiving the second activation signal, transitioning the first device from a low power state to a high power state (see last paragraph of first column of pg. 3 noting probe response); and
broadcasting, by the first device, a wireless network (see networks of fig. 3 on pg. 3), wherein the first device comprises an access point for the wireless network (see 4) of pg. 3 noting that AP is the first device).
Shehadeh does not teach the transceiver as part of a shipping container where the network credentialing data includes a container identifier of the shipping container. Patwardhan teaches the transceiver as part of a shipping container where the network credentialing data includes a container identifier of the shipping container (paragraph 24 where the communication devices in the containers can “provide location and other parameters”, the parameters including identification information). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Patwardhan to the device of Shehadeh in order to reduce power consumption.
	Claim 10 has similar limitations as claim 1.
Referring to Claims 2 and 11, Patwardhan also teaches receiving, from the activation device, a request to join the wireless network; and granting, by the first device, access to the wireless network for the activation device (see paragraph 2 noting STA gaining access to network by AP).

Referring to Claims 5 and 14, Patwardhan also teaches responsive to transmitting the container data to the activation device, transitioning the first device from the high power state to the low power state (paragraph 28).
Referring to Claims 6 and 15, Shehadeh also teaches receiving a deactivation signal; and responsive to receiving a deactivation signal, transitioning the first device from the high power state to the low power state (see table on pg. 4 which states turning off of 802.11 interface as deactivation signal).
Referring to Claims 7 and 16, Patwardhan also teaches the activation device transmits the first activation signal responsive to being within a range of the transceiver (paragraph 14).
	Referring to Claims 8 and 17, Shehadeh also teaches the activation device comprises at least one of smart phone, tablet, and computer (see first column of pg. 2 which mentions laptops).
	Referring to Claims 9 and 18, Patwardhan also teaches the activation device comprising an interface coupled to the shipping container (paragraph 24).

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.

In the previous rejection, Patwardhan was shown to teach the transceiver within a shipping container. This is the main focus of the newly presented amendments. However, no arguments were made regarding Patwardhan. Therefore, the above shows how Patwardhan combined with Shehadeh reads on all the limitations of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.